Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Application CN 201810252543.0 dated 03/26/2018 and applicant has filed a certified copy of this Chinese application on 03/25/2019.

Response to Amendment
Claims 1-22 were previously pending. Claims 1 and 22 are amended.
A complete action on the merits of claims 1-22 follows below.

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

 The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
 Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  In this case claim 1 recites the limitation “connecting devices” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Also claim 22 recites the limitation “a connecting device” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 14 and 21 are objected to because of the following informalities:
Claim 1, “a connecting devices” should read --connecting devices--.
Claim 1, line 7, “and are sequentially hinged” should read --are sequentially hinged--.
Claim 14, line 1, “claim 1 wherein” should read --claim 1, wherein--.
Claim 21, “A crimping tool” should read --The crimping tool--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation “a circumferential direction”.  There is insufficient antecedent basis for this limitation in the claim. Because “a circumferential direction” is earlier recited in claim 1. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a circumferential direction” is interpreted to be --the circumferential direction--.
Claims 4 and 5 recite the limitations “the entire inner side of the first sliding member” and “the entire inner side of the second sliding member”. There is insufficient antecedent basis for these limitations in the claims. Claims 4 and 5 are dependent on claim 2 which recites “an inner side surface of the first sliding member and an inner side surface of the second sliding member”. It is not if they are the same or different. For the purpose of this examination they are interpreted to be the same and “the entire inner side of the first sliding member” and “the entire inner side of the second sliding member” are interpreted to be --an entire of the inner side surface of the first sliding member-- and --an entire of the inner side surface of the second sliding member--.
Claim 6 recites the limitation “the connecting device comprises a hinge pin and an elastic member”. There is insufficient antecedent basis for this limitation in the claim. Because it is not clear if applicant is claiming each connecting device of the connecting devices of claim 1 comprises a hinge pin and an elastic member. Examination is conducted under this interpretation.
Claim 17 recites “to bias the sliding toward an initial position” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the sliding” is meant to be the first and the second sliding members. Examination is conducted with this manner. 
Claim 18 is rejected due to dependency on rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (US Publication No. 2013/0174395 A1).
Regarding claim 1, Kim teaches (reproduced and annotated Figs. 3-7 below) a crimping tool (abstract: pipe press-connecting apparatus) comprising: a first crimping member (left side 200) having a first free end; a second crimping member (right side 200) having a second free end, the first free end and the second free end forming an opening of the crimping tool; at least one intermediate crimping member (intermediate crimping member comprises at least 100, 300, 500, 520, 300, 500, 520), wherein the first crimping member, the at least one intermediate crimping member, and the second crimping member are sequentially hinged together via connecting devices (connecting devices comprise at least left pins 700, spring pins 420, 440 and first, second and third resilient members 270, 150, 600); a first sliding member (left side 400 and 500 shown in Fig. 4) defining an elongated hole (430, 450), the first sliding member being slidably disposed on the first free end of the first crimping member (best shown in Fig. 5); a second sliding member (right side 400 and 500 shown in Fig. 4) slidably disposed on the second free end of the second crimping member (best shown in Fig. 5), wherein (i) the first sliding member is adjacent to the second sliding member, and (ii) the first crimping member, the at least one intermediate crimping member, the second crimping member, the first sliding member and the second sliding member form an active surface that contacts a workpiece to be pressed (see Fig. 7); a pin (420, 440) disposed in the elongated hole defined by the first sliding member to allow the first sliding member to slide in a circumferential direction (compare positions of the elongated holes 430, 450 relative to the pins 420, 440 in Figs. 6 and 7).

    PNG
    media_image1.png
    893
    1012
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    973
    1052
    media_image2.png
    Greyscale

Regarding claim 2, Kim teaches (reproduced and annotated Figs. above) the first crimping member, the second crimping member, the at least one intermediate crimping member, an inner side surface of the first sliding member (inner surface 525 of part 500 of the left side sliding member 400, 500) and an inner side surface of the second sliding member (inner surface 525 of part 500 of the right side sliding member 400, 500) form a substantially circular active surface (see Figs. 6 and 7).
Regarding claim 3, Kim teaches (reproduced and annotated Figs. above) the first sliding member is configured to be slidable in a circumferential direction with respect to the first crimping member , and the second sliding member is configured to be slidable in the circumferential direction with respect to the second crimping member (pins 440 are fixed inside holes 220 of the right side crimping members 200 and item 400 of the sliding member circumferentially moves relative to the right side crimping member 200).
Regarding claim 4, Kim teaches (reproduced and annotated Figs. above) the first sliding member is configured to be adaptive with respect to the first crimping member while sliding in the circumferential direction and rotating so that an entire of the inner side surface of the first sliding member substantially engages and contacts the workpiece (compare before and after pressing in Figs. 6 and 7).
  Regarding claim 5, Kim teaches (reproduced and annotated Figs. above) the second sliding member is configured to be adaptive with respect to the second crimping member while sliding in the circumferential direction and rotating so that an entire of the inner side surface of the second sliding member substantially engages and contacts the workpiece (compare before and after pressing in Figs. 6 and 7).
Regarding claim 6, Kim teaches (reproduced and annotated Figs. above) the connecting device comprises a hinge pin and an elastic member (left pins 700, spring pins 420, 440 and first, second and third resilient members 270, 150, 600), each of the first crimping member, intermediate crimping member, and the second crimping member defining a through hole (holes 330, 350, 510 on the intermediate crimping members, hinge hole 230 on the first and second crimping members) for inserting the hinge pin and the elastic member applies a biasing force to the first crimping member, the at least one intermediate crimping member, and the second crimping member toward their initial positions (springs 270 spread parts away from each other as shown in Fig. 6 before crimping of Fig. 7).
Regarding claim 7, Kim teaches (reproduced and annotated Figs. above) the first crimping member has the same structure as the second crimping member, and the first sliding member has the same structure as the second sliding member (see Figs. 6 and 7).
Regarding claim 8, Kim teaches (reproduced and annotated Fig. below) the first crimping member and the second crimping member are provided with a guide rail (seating sections 211 and sliding surface 210 create a guide rail), and the first sliding member and the second sliding member are provided with a groove (groove is made by plate sections 410 and surface 460) that engages with the guide rail.

    PNG
    media_image3.png
    687
    633
    media_image3.png
    Greyscale

Regarding claim 9, Kim teaches (reproduced and annotated Fig. above) the guide rail has a mating surface (210) in sliding contact with a bottom surface (460) of the groove.
Regarding claim 10, Kim teaches (reproduced and annotated Fig. above) the mating surface (210) and the bottom surface (460) are curved surfaces.
Regarding claim 11, Kim teaches (reproduced and annotated Fig. 5 above) the curvature of the mating surface (210) of the rail is less than or equal to the curvature of the bottom surface (460) of the groove (curvatures of 210 and 460 as shown in Fig. 5 are substantially the same).
Regarding claim 12, Kim teaches (reproduced and annotated Fig. 5 below) the curvature of the mating surface (210) is constant (between B and C).

    PNG
    media_image4.png
    782
    681
    media_image4.png
    Greyscale

Regarding claim 13, Kim teaches (reproduced and annotated Fig. 5 above) the curvature of the mating surface is varied (curvature between A and B is different from curvature between B and C).
Regarding claim 14, Kim teaches (reproduced and annotated Figs. above) the crimping tool further comprises a pin (440) coupled to each of the respective first crimping member and the second crimping member, one of the first crimping member and the first sliding member defining a hole (hole 220 in the first crimping member 200) for receiving and holding the pin (440), and the other of the first crimping member and the first sliding member configured to allow the pin to move therein , and one of the second crimping member and the second sliding member defining a hole (hole 220 in the second crimping member 200) for receiving and holding the pin, the other of the second crimping member and the second sliding member configured to allow the pin to move therein (by elongated hole 450 inside the second sliding member).
Regarding claim 16, Kim teaches (reproduced and annotated Figs. above) the pin is configured to define an initial position of the first sliding member and the second sliding member when the workpiece is not crimped (see position of the sliding members relative to the pins in Fig. 6 before crimping and Fig. 7 after crimping).
Regarding claim 17, Kim teaches (reproduced and annotated Fig. 4 above) each of the first sliding member and the second sliding member also includes a biasing member configured to bias the first and the second sliding members toward an initial position (spring X in annotated Fig. 4 above moves parts of 500 away from each other toward initial position of Fig. 6). 
Regarding claim 18, Kim teaches (reproduced and annotated Fig. 4 above) each of the first crimping member and the second crimping member is provided with provisions (hole to which spring is partly inserted into) for receiving and holding the biasing member.
Regarding claim 19, Kim teaches (reproduced and annotated Figs. 6 and 7 above) the crimping tool is configured such that prior to workpiece crimping (as shown in Fig. 6), the first sliding member and the second sliding member define a predetermined gap (G), and at the end of the workpiece crimping (as shown in Fig. 7), the inner surface of the second crimping member and the at least one intermediate crimping member form a continuous active surface (circular surface as the surface of the pipe 800).
Regarding claim 20, Kim teaches (reproduced and annotated Figs. 6 and 7 above) each of the first crimping member and the second crimping member include a drive joint for engaging a drive device (pipe press instrument 900).
Regarding claim 21, Kim teaches (reproduced and annotated Figs. 6 and 7 above) the drive joint is in a form of either a recess or a projection (projection) at a free end of the crimping member.
Regarding claim 22, Kim teaches a crimping tool (abstract: pipe press-connecting apparatus) comprising: a first crimping member (left side 200); a second crimping member (right side 200), adjacent to the first crimping member; adjacent corresponding ends of the first crimping member and the second crimping member being hinged together (with hinge pins 700) via a connecting device (100); a first sliding member (left side 400 and 500 shown in Fig. 4) defining an elongated hole (hole 450), the first sliding member being slidably disposed on the first crimping member on a free end of the first crimping member (part 400 of the sliding members slidably move relative to the crimping members 200 because of elongated holes of 450 of the sliding members and fixed pins 440 inserted into holes 220 of 200); a second sliding member (right side 400 and 500 shown in Fig. 4) slidably disposed on a free end of the second crimping member, wherein the first sliding member is adjacent to the second sliding member, wherein the first crimping member, the second crimping member, and the inner sides of the first sliding member and the second sliding member form an active surface that mates and engages the workpiece to be crimped (see Figs. 6 and 7); a pin (440) disposed in the elongated hole (450) defined by the first sliding member to allow the first sliding member to slide in a circumferential direction (compare positions of the elongated holes 430, 450 relative to the pins 420, 440 in Figs. 6 and 7).

Claims 1, 14 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pfeiffer (US Publication No. 2013/0025101.
Regarding claim 1, Pfeiffer teaches a crimping tool (abstract: a press sling for pressing in particular tubular work-pieces) comprising: a first crimping member (left side press jaw carrier 30) having a first free end (where pins 44 fastened to); a second crimping member (right side press jaw carrier 30)  having a second free end (where pins 44 fastened to), the first free end and the second free end forming an opening of the crimping tool; at least one intermediate crimping member (three press jaws 34, 16, 34), wherein the first crimping member, the at least one intermediate crimping member, and the second crimping member are sequentially hinged together via a connecting devices (pins 28, 24, 24, 28); a first sliding member (the first sliding member comprises left side lever element 72 and press jaw 38) defining an elongated hole (longitudinal hole 78), the first sliding member being slidably disposed on the first free end of the first crimping member; a second sliding member (the second sliding member comprises right side lever element 72 and press jaw 38) slidably disposed (compare Figs. 1, 3, 6 and 7) on the second free end of the second crimping member, wherein (i) the first sliding member is adjacent to the second sliding member, and (ii) the first crimping member, the at least one intermediate crimping member, the second crimping member, the first sliding member and the second sliding member form an active surface that contacts a workpiece to be pressed (see Fig. 6); a pin (44) disposed in the elongated hole (longitudinal hole 78) defined by the first sliding member to allow the first sliding member to slide in a circumferential direction (compare Figs. 1, 3, 6 and 7 which show circumferential movement of the sliding members in circumferential direction due to movement of 72 relative to 44 along 78).
Regarding claim 14, Pfeiffer teaches the crimping tool further comprises a pin (44) coupled to each of the respective first crimping member and the second crimping member (par. 0035: pins 44 are tightly fastened to the press jaw carrier 30), one of the first crimping member and the first sliding member defining a hole (crimping members 30 have holes to allow pins 44 pass through) for receiving and holding the pin, and the other of the first crimping member and the first sliding member configured to allow the pin to move therein (with elongated holes of parts 72 of the sliding members), and one of the second crimping member and the second sliding member defining a hole for receiving and holding the pin, the other of the second crimping member and the second sliding member configured to allow the pin to move therein.
Regarding claim 15, Pfeiffer teaches the crimping tool includes only one pin (44) for each of the first sliding member and the second sliding member, such that the first sliding member and the second sliding member are adaptively rotatable about the corresponding pin when the workpiece is crimped (see orientation and position of 72 in Figs. 4-7).

Response to Arguments
 Applicant’s arguments with respect to amended claims 1 and 22 have been considered but are moot because the arguments do not apply to the new primary reference being used in the current rejection as necessitate by amendments.
Applicant’s arguments with respect to the drawing objections have been considered and are persuasive. Therefor drawing objection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723